Citation Nr: 9924698	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  This is an appeal from a March 1998 decision by 
the Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, Committee on Waivers and Compromises 
which denied entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment is reported to be in the amount of $1,770.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been awarded improved disability pension 
benefits beginning in 1996.  His award included additional 
allowances for a spouse and two dependent children and was 
based on his report of no countable family income from any 
source.

3.  In October 1997 the veteran advised the regional office 
that his Social Security benefits had begun during that 
month.

4.  In November 1997 the regional office advised the veteran 
that it proposed to reduce his payments effective November 1, 
1997.  He was informed that the adjustment would not be made 
for 60 days due to certain due process requirements including 
permitting him to submit evidence showing that the reduction 
should not be made and the right to a hearing.

5.  In January 1998 the regional office terminated the 
veteran's award of improved disability pension effective 
December 1, 1997, resulting in an overpayment in his account.

6.  In February 1998 his award was reduced effective November 
1, 1997, based on Social Security benefits received by his 
wife and children.  This action increased the amount of the 
overpayment.

7.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment.  Recovery of the 
indebtedness would seriously impair the veteran's ability to 
meet his necessary family living expenses.




CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The record reflects that the veteran had been in receipt of 
improved disability pension benefits.  His award had included 
additional allowances for his spouse and two dependent 
children.  His award had been based on his report that the 
family had no income from any source.

In October 1997, the veteran advised the regional office that 
he had begun receiving Social Security benefits.  Information 
was also received that his spouse and two children were 
awarded Social Security benefits.  The veteran's award of 
improved disability pension was later terminated effective in 
December 1997 due to excess family income and then reduced 
effective in November 1997 due to the receipt of family 
Social Security benefits.  These actions resulted in the 
overpayment in question.

The regional office Committee on Waivers and Compromises has 
held that there was no fraud, misrepresentation or bad faith 
on the part of the veteran in creation of the overpayment.  
The Board concurs in this determination.  Thus, the veteran's 
request for a waiver of recovery of the indebtedness is not 
barred on the basis of any of those factors.

The Committee on Waivers and Compromises further indicated 
that the veteran had promptly reported the receipt of his 
family Social Security benefits to the VA.  However, it was 
indicated that the veteran had been notified of the proposal 
to reduce his benefits in November 1997 and that there was 
fault on his part in failing to return the VA checks issued 
after that time.  It was further held that recovery of the 
overpayment would not create a financial hardship for the 
veteran and that the Government debt was entitled to the same 
consideration as that given the veteran to his private 
creditors.  It was also held that failure to recover the 
overpayment would result in unjust enrichment.  Accordingly, 
it was held that recovery of the overpayment would not be 
against the principle of equity and good conscience and the 
veteran's request for waiver of recovery of the overpayment 
was denied.

In determining whether waiver of recovery of an indebtedness 
from a veteran would be against equity and good conscience, 
the facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, as noted previously, the regional office has 
conceded that the veteran promptly notified the VA of his 
receipt of Social Security benefits.  The veteran has also 
maintained that his VA checks were automatically deposited to 
his account and he was not aware that he had received full 
payment of his VA pension until some weeks afterward when he 
contacted the bank to determine his account balance.  Thus, 
the Board believes that the fault of the veteran in creation 
of the overpayment in this case was minimal in nature.

The veteran indicated on his most recent financial status 
report, dated in March 1998, that the family monthly income 
consisting of Social Security benefits and Black Lung 
benefits was $1,981 whereas the monthly expenses were $2,102.  
He reported that in addition to his spouse he had two 
dependent children.  He indicated that the only appreciable 
family assets were their residence and a vehicle.  He listed 
a number of debts with various monthly payments to private 
creditors.  He also listed a hospital bill of some $10,900 
and indicated that he had not as yet made arrangements for 
the method of paying that bill.  He reported that the bill 
had resulted from emergency surgery performed at the 
hospital.  Thus, under the circumstances, it appears that 
recovery of the overpayment in this case would result in an 
undue financial hardship for the veteran.  In view of the 
current financial situation of the veteran it does not appear 
that waiver of recovery of the overpayment would result in 
any unjust enrichment for him.

In view of the above discussion, the Board concludes that 
recovery of the overpayment of improved disability pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
Accordingly, it follows that favorable action in connection 
with the veteran's appeal for waiver of recovery of the 
indebtedness is in order.  In arriving at its decision in 
this case the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is granted.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

